In a proceeding supplementary to judgment by a judgment creditor to punish a witness, the respondent Hochberg, for contempt of court by reason of his alleged false testimony under oath during his examination as to the business affairs of the judgment debtor corporation, the judgment creditor appeals from an order of the Supreme Court, Kings County, made December 27, 1963 on reargument, insofar as it adhered to the court’s original decision and denied the creditor’s application. Order, insofar as appealed from, reversed on the law and the facts, without costs, and proceeding remitted to the Special Term for the purpose of: (1) holding a hearing at which the respondent shall account for the balance of the debtor’s funds withdrawn by respondent from his personal bank account; and (2) making a determination de novo of the proceeding upon the basis of the facts disclosed on such hearing. Findings of fact implicit in the Special Term’s decision, insofar as they may be inconsistent herewith, are reversed. In our opinion, respondent’s failure to account for over $10,000 of the debtor’s money under respondent’s sole control requires that a hearing be had. If the judgment debtor was entitled to the possession of such money, then the respondent’s false testimony or suppression of the true facts relating thereto may well have prejudiced in a material manner the judgment creditor’s rights to resort to the money in satisfaction of its judgment. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.